t c memo united_states tax_court joseph and annie chu petitioners v commissioner of internal revenue respondent docket nos filed date ps owned and operated a retail gift store and they deposited the stores' proceeds into bank accounts owned or controlled by them r determined that the amounts of these deposits were includable in ps' gross_income for the year of deposit r also determined that ps did not report certain interest_income and that ps were liable for accuracy-related_penalties under sec_6662 i r c held r's determinations sustained to the extent stated herein john m youngquist for petitioners allan d hill for respondent memorandum findings_of_fact and opinion laro judge docket nos and are before the court consolidated for purposes of trial briefing and opinion joseph chu and annie chu petitioned the court to redetermine respondent's determination of the following federal_income_tax deficiencies and additions thereto year deficiency penalties sec_6662 dollar_figure big_number dollar_figure big_number in an amendment to answer respondent alleged that the deficiency and penalty determined in the notice_of_deficiency for should be increased to reflect dollar_figure of unreported interest_income that petitioners earned on a foreign bank account petitioners concede the correctness of this allegation upon motion of respondent at the close of trial the court amended the pleadings to conform to the evidence see rule b respondent alleged that the evidence will show that petitioners received another dollar_figure of gross_income in and that the deficiency and penalty for that year should be increased accordingly following concessions on brief we must decide whether petitioners failed to include certain business receipts in their and gross_income we hold they did to the extent described herein whether petitioners failed to report dollar_figure of interest_income for we hold they did whether petitioners are liable for penalties on their and taxes under sec_6662 we hold they are unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and exhibits attached thereto are incorporated herein by this reference petitioners are husband and wife and they filed joint federal_income_tax returns for the subject years they resided in hillsborough california when they petitioned the court petitioners concede respondent's disallowance of dollar_figure of car and truck expenses and dollar_figure of employee benefit program expenses respondent determined that petitioners failed to report dollar_figure of interest_income for petitioners concede dollar_figure of this determination mr chu owns and operates a sole_proprietorship in the fisherman's wharf section of san francisco california the business is a retail gift shop known as the oceanfront co oceanfront oceanfront sells mostly tourist souvenir items ranging in price from cents to dollar_figure mr chu also operates a second retail store in the fisherman's wharf section this store which is owned by mr chu's wholly owned corporation is called hsiang trading co ltd during mr chu owned the following bank accounts either individually or jointly with his wife account name name of bank account number joseph chu annie chu joseph chu or annie chu joseph chu chu de chien3 chu de chien oceanfront oceanfront bank of america union bank united savings shanghai commercial bank shanghai commercial bank sanwa bank bank of america petitioners deposited oceanfront's receipts into the sanwa bank and bank of america accounts bearing oceanfront's name ming chu chu ming mr chu's mother lived with petitioners during ming had power_of_attorney and signatory authority over certain accounts at united savings bank which were in the name of jenn-daw liu the liu accounts these accounts were numbered chu de chien is joseph chu's chinese name and of these four accounts the following three were open during and on date ming transferred dollar_figure to mr chu from the liu account number on date mr chu withdrew dollar_figure from his account number which he then closed and deposited this sum into the liu account number with respect to petitioners' other six bank accounts that were open in all but one of them were open in mr chu closed his account number during during the subject years oceanfront accepted travelers’ checks in denominations of dollar_figure dollar_figure and dollar_figure during travelers checks in denominations of dollar_figure and dollar_figure were deposited into the liu account number and travelers checks in denominations of dollar_figure dollar_figure and dollar_figure were deposited into the liu account number oceanfront's records for the subject years consisted primarily of canceled checks and a check register oceanfront did not maintain a separate cash receipts journal or a sales journal and it did not retain the tapes from its cash register respondent reconstructed petitioners' income for the subject years by way of the bank_deposits method for respondent determined that petitioners failed to report dollar_figure of oceanfront's gross_receipts respondent has since conceded that these unreported receipts are no greater than dollar_figure for respondent determined that petitioners failed to report gross_receipts of dollar_figure respondent determined that dollar_figure and dollar_figure of this amount were attributable to deposits in petitioners' personal accounts and the liu accounts respectively opinion petitioners must prove that respondent's determinations set forth in her notices of deficiency are incorrect rule a 290_us_111 respondent must prove any increase in those deficiencies rule a see also 94_tc_582 price v commissioner tcmemo_1995_187 sec_61 defines gross_income as all income from whatever source derived sec_61 this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 30_f3d_1077 9th cir when a taxpayer keeps no books_or_records for his or her business respondent is authorized to recompute the taxpayer's income under any method that respondent determines clearly reflects income sec_446 360_us_446 586_f2d_747 9th cir affg 64_tc_1091 43_tc_824 respondent may use any method that is reasonable in light of the facts and circumstances of the case 54_tc_1530 when the taxpayer's records are incomplete the commissioner may look to the bank_deposits method as evidence of income 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir the propriety of this method is well grounded 94_tc_654 nicholas v commissioner supra pincite see also estate of mason v commissioner supra pincite 54_tc_1121 although not conclusive bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite petitioners argue that the questioned deposits in the bank accounts bearing their names are moneys lent to them from foreign individuals and a foreign_corporation to invest in the united_states petitioners claim that they received loans totaling dollar_figure in and dollar_figure in respondent argues that petitioners failed to present credible_evidence at trial to support their claim we agree with respondent in an attempt to support their claim petitioners elicited testimony from themselves mr chu's mother and father and various friends of the family to the effect that the disputed deposits were loans we find none of this testimony to be credible much of their testimony is vague uncorroborated and or inconsistent under the circumstances we are not required to and we do not rely on that testimony to support petitioners' positions herein see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 tokarski v commissioner supra pincite petitioners have not persuaded us that the disputed deposits in their personal accounts were loans rather than taxable_income thus we sustain respondent's determinations as reflected in her notices of deficiency and as adjusted by her concession with respect to the dollar_figure deposit that was not included in the notice_of_deficiency however we hold for petitioners respondent must prove that this deposit is income see eg price v commissioner tcmemo_1995_187 collins v commissioner tcmemo_1994_409 she has failed to do so respondent also determined that the deposits in the liu accounts were includable in petitioners' gross_income petitioners argue that the liu accounts were not owned by them and that they did not receive any of the underlying funds in or respondent argues that petitioners failed to prove that they did not have an interest in the liu accounts during the subject years we agree with respondent the true owner of income-producing property such as the liu accounts is the one with beneficial_ownership rather than mere legal_title 80_tc_1090 affd 765_f2d_1051 11th cir 58_tc_267 it is the ability to command the property or enjoy its economic benefits that marks a true owner 95_tc_74 the liu accounts are owned by the person or persons who derive readily realizable economic value from these accounts and a person derives the requisite value when he or she has the freedom to dispose_of the accounts' funds at will 343_us_130 we are unable to find that petitioners were not the true owners of the liu accounts although petitioners elicited testimony at trial in an attempt to establish that they did not own these accounts we are unpersuaded by this testimony for the same reasons stated above we find that none of this testimony is credible because petitioners failed to disprove respondent's determination on this issue we sustain it we also sustain respondent's determination that petitioners are taxable on the interest on these accounts petitioners had argued that to the contrary the record indicates that mr chu controlled the liu accounts and that he had the ability to dispose_of the funds contained therein at will the interest was not taxable to them because they did not own the liu accounts respondent also determined that petitioners were liable for the following penalties under sec_6662 substantial_understatement and negligence sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable either to negligence or to a substantial_understatement of tax see also sec_6662 and petitioners contend that neither of these penalties applies to this case because they did not have a deficiency in either year we have sustained respondent's determinations of the deficiencies the record does not otherwise disprove respondent's determination as to these penalties we also sustain her determination of them with respect to each issue in this case we have considered all arguments made by petitioners and to the extent not addressed above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
